DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting portions”, “first portions” and “second portions” (lines 2-3 of Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification does not disclose reference numbers for the “connecting portions”, “first portions” and “second portions” (lines 2-3 of Claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub No. 2009/0026693 A1) in view of Asada et al. (US Pub No. 2009/0243184 A1).
Regarding Claim 1, Lim discloses
an accommodating unit (11) for accommodating therein a stack of a plurality of sheets, the accommodating unit having a placement surface (11a) on which the stack of a plurality of sheets is to be mounted; 
an inclined member (12) having an inclined surface (i.e. its surface facing 11) and a back surface (i.e. left facing surface of 12, Fig. 1) opposite the inclined surface, the inclined surface being inclined relative to the placement surface to extend in an inclined direction (inclined arrow in Fig. 1); 
a sheet pick-up unit (21) for feeding an uppermost sheet in the stack of a plurality of sheets on the placement surface toward the inclined member; and 
a sheet separating member provided on the inclined surface, the sheet separating member comprising: 
a plurality of separation pieces (15), each of the plurality of separation pieces having a distal end (15b) protruding from the inclined surface (Fig. 1, where it extends above the plane of the inclined surface of 12) and a base end (15a); and 
a support portion (13) supporting the base end of each of the plurality of separation pieces at a position closer to the back surface than to the inclined surface (as in Fig. 1, the left side of 13 where 15b engages is closer to the left side of 12 than to the right side of 12/inclined surface), 
wherein the plurality of separation pieces are supported by the support portion so that the plurality of separation pieces are movable in a direction away from the placement surface in the inclined direction and in a direction toward the back surface in a normal direction of the inclined surface independently from one another (i.e. as per arrow R in Fig. 6, the rotation includes a component of movement in the inclined and normal directions to 15b/16).
Lim does not disclose the separation pieces or support portion to be made of resin.
Asada et al. discloses separation portions (50) and support portion (21) to be made of resin for the purpose of ease of manufacture. 

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Lim by including the resin manufacture as disclosed 

by Asada et al., for the purpose of ease of manufacture.
 
Regarding Claim 2, Lim discloses
each of the plurality of separation pieces (15) is inclined relative to the normal direction (Fig. 1, where it extends above the plane of the inclined surface of 12) such that the distal end of each of the plurality of separation pieces is positioned farther away from the placement surface than the base end of the corresponding one of the plurality of separation pieces is from the placement surface in the inclined direction (15b is further to left of 15a and thus further from 11a in the inclined direction, Fig. 1).

Allowable Subject Matter
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the combination of elements as claimed (Claims 13-21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the amount of movement (Claim 3), a recessed portion (Claims 4 and 5), a separation piece unit (Claim 6), a plurality of auxiliary inclined surfaces (Claims 7-11) or a plurality of protrusions (Claim 12) as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        August 26, 2022